UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6267


ARTHUR L. HAIRSTON,

                Petitioner – Appellant,

          v.

ERIC WILSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:13-cv-00126-TSE-IDD)


Submitted:   June 20, 2013                    Decided:   July 9, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur L. Hairston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Arthur Lee Hairston, Sr., a federal prisoner, appeals

the district court’s order denying relief without prejudice on

his   28    U.S.C.    §    2241    (West     2006   &    Supp.      2013)    petition.

Hairston also moves to file a supplemental exhibit, which we

grant and consider.

             The    district      court    found    that      Hairston      failed   to

exhaust     his    administrative      remedies.         We    have    reviewed      the

record and find that, given the information before the district

court, there was no reversible error.*                  Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.                   Hairston v. Wilson, No.

1:13-cv-00126-TSE-IDD (E.D. Va. filed Feb. 5 & entered Feb. 6,

2013).

             We dispense with oral argument because the facts and

legal    contentions       are    adequately     presented       in   the    materials

before     this    court   and    argument     would    not   aid     the   decisional

process.

                                                                              AFFIRMED



     * On appeal, Hairston has presented further evidence
regarding exhaustion.    While expressing no opinion on whether
Hairston has or has not exhausted his administrative remedies,
we note that Hairston’s petition was denied without prejudice
and, thus, he is free to refile his petition in district court
with his additional evidence.



                                           2